DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed on December 4, 2020 has been entered.  Claims 1, 16, and 17 have been amended.  As such, Claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 10, 15, and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,931,355 to Radwanski et al. (“Radwanski”).
With regard to Claims 1, 2, and 17, Radwanski discloses a nonwoven fibrous structure useful as a wipe or a garment comprising an entangled coform and solid additives in the form of particulate materials.  See, e.g., Abstract, entire document.  Radwanski teaches that the coform fabric can include both pulp fibers and continuous filaments.  Column 5, lines 3-36.  Radwanski teaches that the coform fabric can be hydraulically entangled with spunbonded monocomponent fibers, such as polypropylene fibers.  Column 8, lines 40-47.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include .  

Claims 8, 9, 16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Radwanski in view of U.S. Patent No. 7,041,369 to Mackey et al. (“Mackey”).
Radwanski does not disclose the use of natural polymers, such as starch, as the filament material.  Mackey is also related to starch compositions that can be used to form fibers or filaments in nonwoven constructions.  See, e.g., Abstract, entire document.  Mackey teaches that starch can be processed to produce useful fibers or filaments.  Column 3, lines 40-44.  Mackey teaches that such fibers can be combined with wood pulp and find use in sanitary products, such as diapers, feminine pads, and incontinence articles.  Column 15, lines 11-40.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include starch filaments in the invention of Radwanski in order to increase the natural feel of the product and render it useful in a sanitary tissue produce, as shown to be well known in the advancement of nonwoven fabrics by Mackey.

Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Radwanski in view of U.S. Patent Application Publication No. 2005/0148264 to Varona et al. (“Varona”).
Radwanski does not disclose using a bi-modal pore volume distribution.  Varona is also related to fibrous structures useful in absorbent applications, such as wipes.  See, e.g., Abstract, paragraph [0002], entire document.  Varona teaches that a pore volume distribution, wherein one mode of a bi-modal distribution provides greater than about 2% of the total pore volume from pores having radii of less than 80 microns, can provide a configuration which creates a fluid reservoir for holding liquid, whereas larger pores transport liquid.  See paragraph [0007], Figure 3, and Example 1.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide greater than about 2% of the total pore volume in pores of radii less than 80 microns in the fibrous structure disclosed by Radwanski in order to provide an improved ability to hold pre-loaded fluid for use as a wet wipe, as shown to be known by Varona.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Radwanski in view of U.S. Patent Application Publication No. 2007/0202766 to Ouellette et al. (“Ouellette”).
Radwanski does not disclose the absorbent structure has an absorbency greater than 5 g/g.  Oullette is also related to a wipe.  See, e.g., Abstract, entire document.  Ouellette teaches providing an absorbent capacity greater than 4 g/g.  It would have been obvious to a person In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789